Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 7, 14 and 20 are objected to because of the following informalities:  
Claim 7, Line 4, after “second route longer” change “then” to “than”.  
Claim 14, Line 3, after “second route longer” change “then” to “than”.  
Claim 20, Line 5, after “second route longer” change “then” to “than”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-10 and 15-17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Liang et al. U.S. PGPub 2018/0241234 A1 (hereinafter Liang).
Regarding Claim 1, Liang teaches a method (Liang, Abstract), comprising initiating, by a transport (Liang, Figs. 1 and 2, Element 102; Para. [0033], Lines 1-2, and Para. [0034], Lines 11-16), a request to provide a first portion of stored energy to a charging station (Liang, Fig. 2, Element 104, “Central Charge Controller”; Para. [0032], Lines 1-4 and Para. [0037], Lines 4-10. Although Liang’s charging station is not just one location, it performs the function of a charging station by coordinating a location where a transport vehicle can get a charge, or a location where a transport vehicle can provide a charge if it is determined the transport vehicle has a surplus, or excess battery power for the present destination.), determining, by the charging station (Liang, Para. [0036], Lines 1-2 and 5-14), an actual amount of energy needed by the transport, wherein the determining is based on a first destination of the transport and on data received by the charging station based on a route associated with the first destination (Liang, Paras. [0038] and [0051]), wherein the actual amount of energy is not the same amount as the first portion of stored energy (Liang, Para. [0042]), and depositing, by the transport, the actual amount of energy in the charging station (Liang, Fig. 4, Action 408; Para. [0048], and Fig. 9, Action 9:12; Para. [0083], Lines 18-22. Where the “other vehicle” is the transport as claimed, but is not separately illustrated in Fig. 9.).  
Regarding Claim 2, The teaching of the Liang reference discloses the claimed invention as stated above in claim 1.  Furthermore, Liang teaches wherein the request comprises a distance to reach the first destination (Liang, Fig. 1, Element “D2”; Para. [0041], Lines 8-14, “to the destination”), wherein the method comprises receiving, by the charging station (Liang, Fig. 1, Element 104, “Central Charge Controller”), the request (Liang, Fig. 1, Action “1:2 Report”; Para. [0034], Lines 1-4), calculating a distance surplus, by the charging station (Liang, Para. [0037], Lines 7-10), based on a current location of the transport and one or more of weather conditions, road conditions, road construction, and a condition of the transport (Liang, Paras. [0038] and [0051]), transmitting the distance surplus to the transport (Liang, Fig. 1, Action “1:5 Report”; Para. [0034], Lines 1-4), and increasing, by the transport, the actual amount of energy by an amount of energy reflecting the distance surplus (Liang, Para. [0042], and Para. [0050], Lines 6-15).  
Regarding Claim 3, The teaching of the Liang reference discloses the claimed invention as stated above in claim 1.  Furthermore, Liang teaches comprising calculating, by the charging station, one or more alternate routes to the first destination (Liang, Para. [0034]), wherein the one or more alternate routes comprises an actual amount of energy less than the first portion of stored energy (Liang, Para. [0036]), determining an optimal alternate route, wherein the optimal alternate route comprises one of the one or more alternate routes having a lowest actual amount of energy than others of the one or more alternate routes, and following, by the transport, the optimal alternate route to the first destination (Liang, Para. [0039]).  
Regarding Claim 8, Liang teaches a transport (Liang, Figs. 1 and 2, Element 102, “Vehicle 2”; Para. [0041], Lines 8-14), comprising a processor, and a memory, coupled to the processor, comprising instructions that when executed by the processor are configured (Liang, Fig. 7, Element 700, “On-Board Charge Controller”; Para. [0064]) to initiate, by a transport (Liang, Para. [0033], Lines 1-2, and Para. [0034], Lines 11-16), a request to provide a first portion of stored energy to a charging station (Liang, Fig. 2, Element 104, “Central Charge Controller”; Para. [0032], Lines 1-4 and Para. [0037], Lines 4-10. Although Liang’s charging station is not just one location, it performs the function of a charging station by coordinating a location where a transport vehicle can get a charge, or a location where a transport vehicle can provide a charge if it is determined the transport vehicle has a surplus, or excess battery power for the present destination.), determine, by the charging station (Liang, Para. [0036], Lines 1-2 and 5-14), an actual amount of energy needed by the transport, wherein the charging station determines the actual amount of energy is based on a first destination of the transport and on data received by the charging station based on a route associated with the first destination (Liang, Para. [0038]), wherein the actual amount of energy is not the same amount as the first portion of stored energy (Liang, Para. [0042]), and deposit, by the transport, the actual amount of energy in the charging station (Liang, Fig. 4, Action 408; Para. [0048], and Fig. 9, Action 9:12; Para. [0083], Lines 18-22. Where the “other vehicle” is the transport as claimed, but is not separately illustrated in Fig. 9.).  
Regarding Claim 9, The teaching of the Liang reference discloses the claimed invention as stated above in claim 8.  Furthermore, Liang teaches wherein the request comprises a distance to reach the first destination (Liang, Fig. 1, Element “D2”; Para. [0041], Lines 8-14, “to the destination”), wherein the charging station (Liang, Fig. 1, Element 104, “Central Charge Controller”) is further configured to receive the request (Liang, Fig. 1, Action “1:2 Report”; Para. [0034], Lines 1-4), calculate a distance surplus (Liang, Para. [0037], Lines 7-10) based on a current location of the transport and one or more of weather conditions, road conditions, road construction, and a condition of the transport (Liang, Paras. [0038] and [0051]), transmit the distance surplus to the transport (Liang, Fig. 1, Action “1:5 Report”; Para. [0034], Lines 1-4), and increase the actual amount of energy by an amount of energy that reflects the distance surplus (Liang, Para. [0042], and Para. [0050], Lines 6-15).  
Regarding Claim 10, The teaching of the Liang reference discloses the claimed invention as stated above in claim 8.  Furthermore, Liang teaches wherein the transport is further configured to receive a calculation of one or more alternate routes to the first destination (Liang, Para. [0034]), wherein the one or more alternate routes comprises an actual amount of energy less than the first portion of stored energy (Liang, Para. [0036]), determine an optimal alternate route, wherein the optimal alternate route comprises one of the one or more alternate routes that have a lowest actual amount of energy than others of the one or more alternate routes, and follow the optimal alternate route to the first destination (Liang, Para. [0039]).
Regarding Claim 15, Liang teaches a non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform (Liang, Fig. 7, Element 700, “On-Board Charge Controller”; Para. [0064]) initiating, by a transport (Liang, Figs. 1 and 2, Element 102; Para. [0033], Lines 1-2, and Para. [0034], Lines 11-16), a request to provide a first portion of stored energy to a charging station (Liang, Fig. 2, Element 104, “Central Charge Controller”; Para. [0032], Lines 1-4 and Para. [0037], Lines 4-10. Although Liang’s charging station is not just one location, it performs the function of a charging station by coordinating a location where a transport vehicle can get a charge, or a location where a transport vehicle can provide a charge if it is determined the transport vehicle has a surplus, or excess battery power for the present destination.), determining, by the charging station (Liang, Para. [0036], Lines 1-2 and 5-14), an actual amount of energy needed by the transport, wherein the determining is based on a first destination of the transport and on data received by the charging station based on a route associated with the first destination (Liang, Para. [0038]), wherein the actual amount of energy is not the same amount as the first portion of stored energy (Liang, Para. [0042]), and depositing, by the transport, the actual amount of energy in the charging station (Liang, Fig. 4, Action 408; Para. [0048], and Fig. 9, Action 9:12; Para. [0083], Lines 18-22. Where the “other vehicle” is the transport as claimed, but is not separately illustrated in Fig. 9.).  
Regarding Claim 16, The teaching of the Liang reference discloses the claimed invention as stated above in claim 15.  Furthermore, Liang teaches wherein the request comprises a distance to reach the first destination (Liang, Fig. 1, Element “D2”; Para. [0041], Lines 8-14, “to the destination”), wherein the instructions cause the processor to perform receiving, by the charging station (Liang, Fig. 1, Element 104, “Central Charge Controller”), the request (Liang, Fig. 1, Action “1:2 Report”; Para. [0034], Lines 1-4), calculating a distance surplus, by the charging station (Liang, Para. [0037], Lines 7-10), based on a current location of the transport and one or more of weather conditions, road conditions, road construction, and a condition of the transport (Liang, Paras. [0038] and [0051]), transmitting the distance surplus to the transport (Liang, Fig. 1, Action “1:5 Report”; Para. [0034], Lines 1-4), and increasing, by the transport, the actual amount of energy by an amount of energy reflecting the distance surplus (Liang, Para. [0042], and Para. [0050], Lines 6-15).  
Regarding Claim 17, The teaching of the Liang reference discloses the claimed invention as stated above in claim 15.  Furthermore, Liang teaches wherein the instructions cause the processor to perform calculating, by the charging station, one or more alternate routes to the first destination (Liang, Para. [0034]), wherein the one or more alternate routes comprises an actual amount of energy less than the first portion of stored energy (Liang, Para. [0036]), determining an optimal alternate route, wherein the optimal alternate route comprises one of the one or more alternate routes having a lowest actual amount of energy than others of the one or more alternate routes, and following, by the transport, the optimal alternate route to the first destination (Liang, Para. [0039]).  
Allowable Subject Matter
Claims 4-7, 11-14 and18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 4: Though the prior art discloses a method for a transport vehicle to request to transfer a portion of the vehicle’s battery power where an excess power is determined based on the transport vehicle’s destination and other data, it fails to teach or suggest the aforementioned limitations of claim 4, and further including the combination of: 
comprising receiving, by the transport, a notification to provide updates to the first portion, calculating, by the transport, changes to the first portion at a plurality of intervals, and providing a notification comprising a change to the first portion at one or more of the intervals.  
Regarding Claim 5: Though the prior art discloses a method for a transport vehicle to request to transfer a portion of the vehicle’s battery power where an excess power is determined based on the transport vehicle’s destination and other data, it fails to teach or suggest the aforementioned limitations of claim 5, and further including the combination of:
comprising receiving, by the charging station, a notification from the transport that the transport needs to make an additional trip after reaching the charging station, calculating, by the charging station, an amount of energy to make the additional trip, and reducing the actual amount of energy by the amount of energy to make the additional trip.  
Regarding Claim 6: Though the prior art discloses a method for a transport vehicle to request to transfer a portion of the vehicle’s battery power where an excess power is determined based on the transport vehicle’s destination and other data, it fails to teach or suggest the aforementioned limitations of claim 6, and further including the combination of:
comprising calculating, by the charging station, a second portion of stored energy less than the first portion of stored energy for the transport to reach another charging station, assigning the other charging station to a second destination, and redirecting the transport to proceed to the second destination.  
Regarding Claim 7: Though the prior art discloses a method for a transport vehicle to request to transfer a portion of the vehicle’s battery power where an excess power is determined based on the transport vehicle’s destination and other data, it fails to teach or suggest the aforementioned limitations of claim 7, and further including the combination of:
comprising determining, by the charging station, that the first portion of stored energy is less than a threshold, redirecting another transport to take a second route longer then a first route, wherein the second route comprises an original route assigned to the transport, and redirecting the transport to take a shorter route to the charging station.  
Regarding Claim 11: Though the prior art discloses a transport vehicle comprising a processor and memory to request to transfer a portion of the vehicle’s battery power where an excess power is determined based on the transport vehicle’s destination and other data, it fails to teach or suggest the aforementioned limitations of claim 11, and further including the combination of:
wherein the transport is further configured to receive a notification to provide updates to the first portion, calculate changes to the first portion at a plurality of intervals, and provide a notification comprising a change to the first portion at one or more of the intervals.    
Regarding Claim 12: Though the prior art discloses a transport vehicle comprising a processor and memory to request to transfer a portion of the vehicle’s battery power where an excess power is determined based on the transport vehicle’s destination and other data, it fails to teach or suggest the aforementioned limitations of claim 12, and further including the combination of:
wherein the charging station is further configured to receive a notification from the transport that the transport needs to make an additional trip after the transport reaches the charging station, calculate an amount of energy to make the additional trip, and reduce the actual amount of energy by the amount of energy to make the additional trip.   
Regarding Claim 13: Though the prior art discloses a transport vehicle comprising a processor and memory to request to transfer a portion of the vehicle’s battery power where an excess power is determined based on the transport vehicle’s destination and other data, it fails to teach or suggest the aforementioned limitations of claim 13, and further including the combination of: 
wherein the charging station is further configured to calculate a second portion of stored energy less than the first portion of stored energy for the transport to reach another charging station, assign the other charging station to a second destination, and redirect the transport to proceed to the second destination.    
Regarding Claim 14: Though the prior art discloses a transport vehicle comprising a processor and memory to request to transfer a portion of the vehicle’s battery power where an excess power is determined based on the transport vehicle’s destination and other data, it fails to teach or suggest the aforementioned limitations of claim 14, and further including the combination of:
wherein the charging station is further configured to determine that the first portion of stored energy is less than a threshold, redirect another transport to take a second route longer then a first route, wherein the second route comprises an original route assigned to the transport, and redirect the transport to take a shorter route to the charging station.
Regarding Claim 18: Though the prior art discloses a non-transitory computer readable medium comprising instructions that when read by a processor cause the processor to perform request to transfer a portion of the vehicle’s battery power where an excess power is determined based on the transport vehicle’s destination and other data, it fails to teach or suggest the aforementioned limitations of claim 18, and further including the combination of:
wherein the instructions cause the processor to perform receiving, by the transport, a notification to provide updates to the first portion,\calculating, by the transport, changes to the first portion at a plurality of intervals, and providing a notification comprising a change to the first portion at one or more of the intervals, receiving, by the charging station, a notification from the transport that the transport needs to make an additional trip after reaching the charging station, calculating, by the charging station, an amount of energy to make the additional trip, and reducing the actual amount of energy by the amount of energy to make the additional trip.  
Regarding Claim 19: Though the prior art discloses a non-transitory computer readable medium comprising instructions that when read by a processor cause the processor to perform request to transfer a portion of the vehicle’s battery power where an excess power is determined based on the transport vehicle’s destination and other data, it fails to teach or suggest the aforementioned limitations of claim 19, and further including the combination of:
wherein the instructions cause the processor to perform calculating, by the charging station, a second portion of stored energy less than the first portion of stored energy for the transport to reach another charging station, assigning the other charging station to a second destination, and redirecting the transport to proceed to the second destination.  
Regarding Claim 20: Though the prior art discloses a non-transitory computer readable medium comprising instructions that when read by a processor cause the processor to perform request to transfer a portion of the vehicle’s battery power where an excess power is determined based on the transport vehicle’s destination and other data, it fails to teach or suggest the aforementioned limitations of claim 20, and further including the combination of:
wherein the instructions cause the processor to perform determining, by the charging station, that the first portion of stored energy is less than a threshold, redirecting another transport to take a second route longer then a first route, wherein the second route comprises an original route assigned to the transport, and redirecting the transport to take a shorter route to the charging station.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ledet U.S. Patent 10,612,933 B1 teaches power maximization of transport vehicles.
Wippler U.S. PGPub 2020/0238929 teaches a vehicle range maximization based on external factors.
Imamura U.S. PGPub 2009/0160940 teaches an image system to determine weight of a vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585. The examiner can normally be reached 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY D ROBBINS/            Examiner, Art Unit 2859